Citation Nr: 1828678	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  13-10 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an increased initial rating greater that 10 percent for the right ankle arthritis.

2. Entitlement to an increased initial rating greater that 10 percent for the left ankle arthritis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and C.H.



ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to March 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for bilateral ankle arthritis, and assigned a noncompensable disability rating. 

In a February 2013 rating decision, the RO increased the disability rating for service-connected bilateral ankle arthritis from o percent to 10 percent, effective November 4, 2011. However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating remains in appellate status. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In January 2016, the Veteran testified at a Travel Board hearing before the undersigned. A transcript is of record.

This case was previously remanded by the Board in March 2015 and September 2017.  A hearing before the Board took place in January 2016.  The case has been returned to the Board for a final disposition.  


FINDINGS OF FACT

1. Prior to May 5, 2014, the Veteran's right ankle disability was manifested by moderate limitation of motion; there was no evidence of marked limitation of motion or ankylosis.

2. Prior to May 5, 2014, the Veteran's left ankle disability was manifested by moderate limitation of motion; there was no evidence of marked limitation of motion or ankylosis.

3. From May 5, 2014 to January 21, 2018, the Veteran's right ankle disability was manifested by marked limitation of motion; there was no evidence of ankylosis.

4. From May 5, 2014 to January 21, 2018, the Veteran's left ankle disability was manifested by marked limitation of motion; there was no evidence of ankylosis.

5. From January 22, 2018, the Veteran's right ankle disability was manifested by moderate limitation of motion; there was no evidence of marked limitation of motion or ankylosis.

6. From January 22, 2018, the Veteran's right left disability was manifested by moderate limitation of motion; there was no evidence of marked limitation of motion or ankylosis.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent for a right ankle disability have not been met prior to May 5, 2014. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.71a, Diagnostic Code 5271 (2017).

2. The criteria for an initial disability rating in excess of 10 percent for a left ankle disability have not been met prior to May 5, 2014. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.71a, Diagnostic Code 5271 (2017).

3. The criteria for a 20 percent disability rating for a right ankle disability have been met from May 05, 2014 to January 21, 2018.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.71a, Diagnostic Code 5271 (2017).

4. The criteria for a 20 percent disability rating for a left ankle disability have been met from May 05, 2014 to January 21, 2018.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.71a, Diagnostic Code 5271 (2017).

5. From January 22, 2018, the criteria for a disability rating in excess of 10 percent for a right ankle disability have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.71a, Diagnostic Code 5271 (2017).

6. From January 22, 2018, the criteria for a disability rating in excess of 10 percent for a left ankle disability have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.71a, Diagnostic Code 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The U.S. Code and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, neither the appellant nor her representative has raised any issues with the VA's duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the appellant's favor. 38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed. See 38 C.F.R. § 4.14. A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity." See 38 U.S.C. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993). This would result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14. However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes. See Esteban v. Brown, 6 Vet. App. 259 (1994).
In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

However, consideration of 38 C.F.R. § 4.40 and § 4.45, and the accompanying case law, are not for application when a Veteran's disability is already rated at the maximum rating for limitation of motion. Johnston v. Brown, 10 Vet. App. 80 (1997). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Traumatic arthritis is rated under the diagnostic code pertinent to degenerative arthritis. Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. In the absence of limitation of motion, Diagnostic Code 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. A 20 percent rating under Diagnostic Code 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.

The Veteran's service-connected right ankle disability is currently rated as 10 percent disabling pursuant to Diagnostic Code 5010-5271, which pertains to traumatic arthritis and limited motion of the ankle, respectively. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.

Normal ankle dorsiflexion is from 0 to 20 degrees and normal plantar flexion is from 0 to 45 degrees. 38 C.F.R. § 4.71a, Plate II. 

Diagnostic Code 5270 pertains to ankylosis of the ankle and provides for a 20 percent rating where there is ankylosis of the ankle in plantar flexion, less than 30 degrees. A 30 percent rating is warranted where there is ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between zero degrees and 10 degrees. A 40 percent rating is warranted where there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity. Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure. See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91).

Diagnostic Code 5271 pertains to limited motion of the ankle, and provides for a 10 percent rating where there is moderate limitation of ankle motion and a 20 percent rating where there is marked limitation of ankle motion.

Diagnostic Code 5272 pertains to ankylosis of the subastragalar or tarsal joint, and provides for a 10 percent rating where such is in good weight-bearing position and a 20 percent rating where such is in poor weight-bearing position.

Diagnostic Code 5273 pertains to malunion of the os calcis or astragalus, and provides for a 10 percent rating where there is moderate deformity and a 20 percent rating where there is marked deformity.

Diagnostic Code 5274 provides for a 20 percent rating for an astragalectomy.

Facts and Analysis

Evidence relevant to the severity of the Veteran's right ankle disability includes VA examination reports dated in February 2012, May 2014 and January 2018. Additionally, Fresno VAMC treatment records during the appeal period document complaints of bilateral ankle pain and use of ankle braces and orthopedic shoes.
During the February 2012 VA examination, the Veteran had a history of complaints of bilateral ankle pain without instability. He reported that flare-ups did not impact his ankle function. Radiographic evidence suggested fairly advanced bilateral ankle arthritis.  On physical examination, range of motion testing revealed bilateral dorsiflexion was from 0 to 20 degrees or greater. Bilateral plantar flexion was from 0 to 45 or greater degrees. There was no objective evidence of pain with active motion or passive motion. . There was no additional loss of motion or functional impairment after repetitions.  There was no localized tenderness or pain on palpation.  Bilateral ankle muscle strength was rated as a 5/5.  There was no joint laxity and no ankylosis and the Veteran used no assistive devices.  X-rays revealed bilateral degenerative or traumatic arthritis. There were no other significant diagnostic test findings and his ankle condition did not impact the Veteran's ability to work.  These are normal range of motion ranges for each ankle and it was specifically noted that there was no objective evidence of painful motion.  These findings do not warrant a rating greater that 10 percent for either ankle under the criteria found in Diagnostic Code 5271 which would require a showing of marked limitation of motion.  The effects of limitation of motion for each ankle are at most, moderate, and a higher rating is not warranted based upon this evidence.  

Fresno VAMC treatment records from 2010 to present are replete with complaints of bilateral ankle pain. The records also show that the Veteran had pain on ankle inversion and eversion and complaints of aggravated ankle pain when walking.  He was prescribed assistive devices including shoes, inserts and an ankle brace. However, there was no range of motion testing and no evidence of marked limitation of motion or ankylosis. The complaints of pain on eversion and inversion reflect at most moderate limitation of motion, which is consistent with a 10 percent rating under DC 5271. 

A June 2014 letter from a VA examiner, who is also a podiatric surgeon, indicated that the Veteran had very severe and limiting bilateral ankle pain.  He provided no range of motion measurements noted in this report.  

The Veteran was afforded another VA examination in May 2014.  The Veteran reported flare-ups stating, "There are many days the pain is so strong that I have great difficulty walking at all." See May 2014 exam at 1. On physical examination, range of motion testing of the right ankle revealed dorsiflexion from 0 to 15 degrees and no objective evidence of painful motion. Plantar flexion from 0 to 35 degrees with objective evidence of painful motion beginning at 30 degrees. Left ankle range of motion testing revealed dorsiflexion from 0 to 20 degrees with objective evidence of painful motion beginning at 15 degrees. Plantar flexion from 0 to 25 degrees with objective evidence of painful motion beginning at 25 degrees. The Veteran was able to perform repetitive use testing, which resulted in additional loss of function or range of motion. The examiner noted bilateral less movement than normal and pain on movement significantly limited functional ability with repeated use. There was also evidence of pain with weight bearing. There was no pain on palpation. Muscle strength testing was 4/5 for plantarflexion and 4/5 for dorsiflexion, bilaterally. Ankylosis were absent in both ankles. No ankle instability was reported. Findings were positive for shin splints. No ankle replacement or ankle surgery was present. The Veteran examiner also reported that as a result of his bilateral ankle disability, standing for long periods affected the Veteran ability to work.  

Finally, the May 2014 examiner remarked that there are contributing factors to pain, weakness, fatigability and/or flare-ups or repeated use over time.  Specifically, the less than 5 degrees of range of motion loss noted during pain on use and flare-ups as noted above.  He also reported that pain affected the left more than the right ankle. The examiner additionally confirmed the bilateral ankle arthritis diagnosis.  Based upon these findings, the ratings should be increased to 20 percent for each ankle.  The flare-ups with associated loss of motion are evidence of marked limitation of motion thus warranting higher rating. 

The Veteran was afforded another VA examination in January 2018. The Veteran did not report flare-ups or functional loss or impairment. On physical examination, range of motion testing revealed normal results with bilateral dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees. Bilateral ankle pain was noted on examination but it did not result in functional loss. There was evidence of pain with weight bearing. There was objective evidence of mild localized tenderness or pain on palpation but in the feet not the Veteran's ankles. He was able to perform repetitive use testing, which did not result in additional loss of function or range of motion. The examiner noted that pain did not significantly limit functional ability with repeated use.  There were no additional contributing factors of disability. Muscle strength testing was 5/5 for plantarflexion and 5/5 for dorsiflexion, bilaterally. Muscle atrophy and ankylosis were absent. Bilateral ankle instability was suspected. Findings were negative for shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus or talus or talectomy. The Veteran had regular use of crutches due to his bilateral ankle arthritis. The examiner reported that there was no pain on passive range of motion testing or when the joint was used in non-weight bearing.  He also provided that the bilateral ankle disability had no functional impact on the Veteran's ability to work. The findings of the January 2018 VA ankle examination commensurate with moderate disability therefore warranting a 10 percent disability rating for each ankle.  

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that the criteria for a 20 percent rating under Diagnostic Code 5271 are met for each ankle from May 5, 2014 to January 21, 2018. Also for both ankles, the criteria for a 10 percent rating under Diagnostic Code 5271 is warranted prior to May 5, 2014 and from January 22, 2018.  In this regard, the VA examinations, and treatment records from January 22, 2018 and prior to May 5, 2014 do not document marked (this is the standard under DC 5271-there is no criteria for severe) limitation of motion or ankylosis. In fact, the January 2018 exam report reveals bilateral normal range of motion for both plantarflexion and dorsiflexion. However, the May 5, 2014 exam revealed findings of flare-ups with moderate limitation of ankle motion with dorsiflexion being limited to 25 degrees and plantar flexion being limited to 15 degrees.  There is no clinical evidence indicating the presence of ankylosis. 

Again, the reports from the examinations of the ankles conducted above document consideration of the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, and there is no indication that increased compensation would be warranted for the bilateral ankle disability during the appeal period under these principles. As for the holding in Correia, the January 2018 VA examiner specifically noted that there was no pain on passive motion testing and non-weight bearing. Moreover, as the Veteran denied having flare-ups of left ankle disability at the January 2018 VA examination, a remand for another examination for the sole purpose of formal consideration of the holding in Sharp is, again, also not necessary.

Thus, a rating in excess of 10 percent is not warranted for either of the Veteran's ankles prior to May 5, 2014 or from January 22, 2018. However, a 20 percent rating is warranted for each ankle from May 5, 2014 to January 21, 2018. The Board has considered whether the Veteran may be entitled to a higher rating under additional diagnostic codes; however, there are no other applicable diagnostic codes. In particular, there is no evidence of functional impairment comparable to ankylosis, including of the subastragalar or tarsal joint, and no evidence of malunion of os calcis or astragalus, or astragalectomy; the Veteran is therefore not entitled to a higher or separate rating under 5262, 5273 or 5274.

In reaching the above conclusion, the Board has not overlooked the Veteran's statements and testimony and with regard to the severity of his service-connected ankle disability. The Veteran is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing pain and weakness, or witnessing difficulty with movement. See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). Lay evidence was provided by the Veteran through submitted statements and during the course of his VA examinations. 

With respect to the Rating Schedule, where the criteria set forth therein require medical expertise to diagnose or observe, which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports. See Woehlaert, 21 Vet. App. at 456 (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).


ORDER

Prior to May 5, 2014, entitlement to an initial rating in excess of 10 percent for right ankle arthritis is denied.

Prior to May 5, 2014, entitlement to an initial rating in excess of 10 percent for left ankle arthritis is denied.

From May 5, 2014 to January 21, 2018, entitlement to a 20 percent rating for right ankle arthritis is granted.

From May 5, 2014 to January 21, 2018, entitlement to a 20 percent rating for left ankle arthritis is granted.

From January 22, 2018, a rating in excess of 10 percent for right ankle arthritis is denied.

From January 22, 2018, a rating in excess of 10 percent for left ankle arthritis is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


